United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Longmont, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-938
Issued: September 12, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 12, 2008 appellant filed a timely appeal from a November 16, 2007 merit
decision of the Office of Workers’ Compensation Programs denying his claim for compensation.
Under 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof in establishing that he sustained an
injury in the performance of duty.
FACTUAL HISTORY
On January 25, 2007 appellant, then a 56-year-old rural letter carrier, filed an
occupational disease claim alleging his left shoulder bursitis condition resulted from the
repetitive nature of his job. He became aware of his condition on June 1, 2004 but did not stop
work. Appellant believed his condition was part of the aging process and that cortisone
injections would help. He started working limited duty on October 2007.

The employing establishment controverted the claim on August 20, 2007. It submitted an
August 14, 2007 statement from Connie Hanlon, a supervisor, who advised that appellant
worked as a retail and night stock clerk for 20 years prior to his current employment. Appellant
was observed a month prior by numerous people grabbing and lifting another carrier onto his left
shoulder. He operated a right-hand drive postal vehicle.
In a February 6, 2007 duty status report, Dr. Peter Wood, a Board-certified orthopedic
surgeon, noted that appellant was a rural letter carrier who repetitively used the left shoulder. A
diagnosis of left impingement was provided on June 21, 2006. Dr. Wood indicated that appellant
was able to perform limited duty with the following restrictions as per patient: “by nature of
delivering mail; [with] a right-hand drive vehicle, left side of body is used for lifting articles for
transfer to right side of body for delivery as well as actual steering of vehicle.”
In a letter dated August 27, 2007, the Office advised appellant of the factual and medical
evidence needed to establish his claim.
In a September 4, 2007 statement, appellant noted that he did not have any diagnosed
shoulder condition until 2004, when he had cortisone injections for impingement of the left
shoulder and arthritis of the right shoulder. In an August 28, 2007 duty status report, Dr. Wood
diagnosed a left shoulder impingement and advised that appellant could return to work on
August 29, 2007, with restrictions which “patient tells me he can do.”
In a September 18, 2006 letter, the employing establishment submitted the requirements
of appellant’s position as a regular rural carrier as well as copies of limited-duty job offer
documents dated October 3 and 16, 2007. A copy of Job Analysis/Essential Functions of a rural
carrier, with the tasks of delivering and casing, was of record. The description noted that the
tasks of carrying parcels and lifting contained repetitive action.
In an October 16, 2007 work restriction evaluation, Dr. Wood indicated that there were
no changes from the last evaluation. On October 16, 2007 he approved the limited-duty
assignment offered by the employing establishment, which consisted mainly of answering
telephones.
By decision dated November 16, 2007, the Office denied appellant’s claim on the
grounds that the evidence did not establish that he sustained an injury. It noted that appellant did
not provide evidence of any specific work-related task(s) performed, which he believed caused
or aggravated his left shoulder condition.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his claim, including the fact that an injury was

1

5 U.S.C. §§ 8101-8193.

2

sustained in the performance of duty as alleged2 and that any disability and/or specific condition
for which compensation is claimed are causally related to the employment injury.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying the employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.4
An alleged work incident does not have to be confirmed by eyewitnesses in order to
establish that an employee sustained an injury in the performance of duty, but the employee’s
statement must be consistent with the surrounding facts and circumstances and his subsequent
course of action.5 A consistent history of the injury as reported on medical reports, to the
claimant’s supervisor and on the notice of injury can also be evidence of the occurrence of the
incident.6 Such circumstances as late notification of injury, lack of confirmation of injury,
continuing to work without apparent difficulty following the alleged injury and failure to obtain
medical treatment may, if otherwise unexplained, cast sufficient doubt on an employee’s
statements in determining whether a prima facie case has been established.7 Although an
employee’s statement alleging that an injury occurred at a given time and in a given manner is of
great probative value and will stand unless refuted by strong or persuasive evidence,8 an
employee has not met this burden when there are inconsistencies in the evidence such as to cast
serious doubt upon the validity of the claim.9
The medical evidence required to establish a causal relationship, generally, is rationalized
medical opinion evidence, i.e., medical evidence presenting a physician’s well-reasoned opinion
on how the established factor of employment caused or contributed to that claimant’s diagnosed
condition. To be of probative value, the opinion of the physician must be based on a complete
2

Joseph W. Kripp, 55 ECAB 121 (2003); see also Leon Thomas, 52 ECAB 202 (2001). When an employee
claims that he sustained injury in the performance of duty he must submit sufficient evidence to establish that he
experienced a specific event, incident or exposure occurring at the time, place and in the manner alleged. He must
also establish that such event, incident or exposure caused an injury. See also 5 U.S.C. § 8101(5) (injury defined);
20 C.F.R. § 10.5(q) and (ee) (occupational disease or illness and traumatic injury defined).
3

Dennis M. Mascarenas, 49 ECAB 215 (1997).

4

Michael R. Shaffer, 55 ECAB 386 (2004); see also Solomon Polen, 51 ECAB 341 (2000).

5

D.B., 58 ECAB ___ (Docket No. 07-440, issued April 23, 2007); V.F., 58 ECAB ___ (Docket No. 06-1497,
issued January 30, 2007); Rex A. Lenk, 35 ECAB 253, 255 (1983).
6

Id., Barbara R. Middleton, 56 ECAB 634 (2005) (a consistent history of the injury, as reported on medical
reports to the claimant’s supervisor and on the notice of injury, can be evidence of the occurrence of the incident).
7

Dorothy M. Kelsey, 32 ECAB 998 (1981).

8

Robert A. Gregory, 40 ECAB 478 (1989).

9

Joseph A. Fournier, 35 ECAB 1175 (1984).

3

factual and medical background of the claimant, must be one of reasonable medical certainty and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.10 An award
of compensation may not be based on appellant’s belief of causal relationship. Neither the mere
fact that a disease or condition manifests itself during a period of employment nor the belief that
the disease or condition was caused or aggravated by employment factors or incidents, is
sufficient to establish a causal relationship.11
ANALYSIS
The Office denied appellant’s claim on the grounds that he failed to describe or establish
work factors alleged to have caused his claimed condition. The Board finds that the evidence
supports that appellant’s duties as a rural letter carrier involved repetitive tasks such as the
carrying of parcels and lifting in delivery and casing requirements. Appellant’s claim form
asserted that he performed repetitive duties. Ms. Hanlon, appellant’s supervisor, did not dispute
that appellant drove a right-hand drive postal vehicle, the work duties of a rural letter carrier or
that repetitive tasks were involved in the job. Appellant provided a consistent description of his
work duties as listed in the medical evidence. In a February 6, 2007 report, Dr. Wood noted that
appellant was a rural letter carrier who repetitively used his left shoulder and drove a right-hand
drive postal vehicle. The Board finds that the evidence supports that appellant’s work duties as a
rural letter carrier involved some repetitive activities and driving a right-hand drive postal
vehicle.
The Board finds, however, that the medical evidence is insufficient to establish that
appellant’s left shoulder condition was caused or aggravated by the accepted employment
factors. On August 27, 2007 the Office advised appellant of the medical evidence needed to
establish his claim. While appellant claimed that his shoulder problem began in 2004, he
provided insufficient medical evidence to support causal relation.
In February 6 and August 28, 2007 reports, Dr. Wood diagnosed a left shoulder
impingement; however, he did not provide a full opinion of causal relationship. In an
October 16, 2007 report, he advised that appellant’s restrictions were unchanged from his last
evaluation. While Dr. Wood noted that appellant was a rural letter carrier and was aware that he
drove a right-hand drive postal vehicle, he failed to explain with rationale the process by which
the specific employment duties would cause or aggravate appellant’s left shoulder condition.12
He further did not address whether appellant had this condition since 2004 as claimed or how
appellant’s duties could aggravate or cause such a condition. Therefore, these reports are
insufficient to meet appellant’s burden of proof.

10

Leslie C. Moore, 52 ECAB 132, 134 (2000); see also Ern Reynolds, 45 ECAB 690, 695 (1994).

11

Phillip L. Barnes, 55 ECAB 426 (2004); see also Dennis M. Mascarenas, supra note 3 at 218.

12

Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).

4

There are no other medical reports of record. An award of compensation may not be
based on surmise, conjecture or speculation. Neither the fact that appellant’s condition became
apparent during a period of employment nor the belief that his condition was caused, precipitated
or aggravated by his employment is sufficient to establish causal relationship.13 Causal
relationship must be established by rationalized medical opinion evidence. Appellant failed to
submit such evidence and the Office therefore properly denied appellant’s claim for
compensation.
CONCLUSION
The Board finds that appellant did not meet his burden of proof in establishing that he
developed an employment-related injury in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 16, 2007 is affirmed.
Issued: September 12, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

13

See Dennis M. Mascarenas, supra note 3.

5

